Exhibit 10.20
EXTERRAN PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN
NOTICE OF THIRD AMENDMENT TO GRANT OF OPTIONS
     THIS THIRD AMENDMENT TO GRANT OF OPTIONS (the “Amendment”) is delivered by
Exterran GP LLC (formerly UCO GP LLC), on behalf of Exterran General Partner,
L.P. (formerly UCO General Partner, LP) (the “Company”).
W I T N E S S E T H:
     WHEREAS, Exterran GP LLC, on behalf of Exterran General Partner, L.P.,
previously granted an option to purchase units of the Company under the Exterran
Partners, L.P. Long-Term Incentive Plan (the “Plan”), pursuant to the terms and
conditions set forth in the Grant of Options Award Agreement, as amended (the
“Agreement”); and
     WHEREAS, the Company desires to amend the Agreement to comply with the
final regulations issued under Section 409A of the Internal Revenue Code;
     NOW, THEREFORE, effective as of the close of business on December 31, 2008,
the Agreement is hereby amended as follows:
     1. The second to the last paragraph of Paragraph 3 of the Agreement is
hereby amended to read as follows:
“Notwithstanding any of the foregoing, the Options shall not be exercisable in
any event after December 31, 2009.”
     2. New Paragraph 13 (“Section 409A”) is hereby added to the Agreement to
read as follows:
“Section 409A. Nothing in this Agreement shall operate or be construed to cause
the Options to fail to comply with the requirements of Section 409A of the
Internal Revenue Code. The applicable provisions of Section 409A and the
regulations thereunder are hereby incorporated by reference and shall control
over any provision herein in conflict therewith. If the Grantee is a ‘specified
employee’ within the meaning of Section 409A as of the date his employment with
the Company terminates prior to January 1, 2009, and his Options vest due to his
termination, then any Options exercised by the Grantee during the six month
period commencing on his termination date shall not be paid until the second day
following the end of such six month period (or, if earlier, the date of
Executive’s death).”

1



--------------------------------------------------------------------------------



 



     3. The Agreement shall remain in full force and effect and, as amended by
this Amendment, is hereby ratified and affirmed in all respects.
     IN WITNESS WHEREOF, the Company has executed this Amendment on this 18th
day of December, 2008, but effective as of the close of business on December 31,
2008.

            EXTERRAN GP LLC
      By:           Name:   Stephen A. Snider        Title:   Chief Executive
Officer     

      

     Grantees are advised to keep a copy of this Notice of Third Amendment with
the Agreement for future reference.

2